NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-7031
RUBY MCFADDEN,
C|aimant-Appei|ant,
v.
ER|C K. SH|NSEK|, Secretary of Veterans Affairs,
Respondent-Appeliee.
Appea| from the United States Court of Appea|s for Veterans Ciaims in case no.
07-3529, Judge Lawrence B. Hage|.
ON MOT|ON
M’i_Q_E_B_ °
Upon consideration of Ruby McFadden’s motion for an extension of time, until
Niarch 22, 2010, to fite her informal brief,
iT lS 0RDERED THAT:
The motion is granted.
FOR THE COURT
JAN 25 mm ls/ Jan Horba|y
CCI
s19
Date Jan Horba|y
` C|erk
Ruby McFadden (informai brief fom1 enc|osed)
James R. Sweet, Esq.
us ¢¢mF5'r5.Pm».s ma
t THE FElJERAL GIRCUlT
JAN' 25 2010
JAN HORBALY
CLERK